Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.

Response to Amendment and Arguments
The Amendment filed 09/19/2022 has been entered. Claims 1-2, 4-5, 7-14 and 17-19 are currently pending in this application. 
Applicant’s arguments, see Pages 5-7, filed 09/19/2022, with respect to the rejection(s) of claim(s) 1-2, 4-5, 7-14 and 17-19 have been considered but they are not persuasive. Applicant states "… However, Kobayashi does not teach or suggest the feature of "the switch element and the heater are disposed on two opposite surfaces of one of the two substrates and the switch element is coupled to the heater through a conductive element disposed on a side surface of the one of the substrates" recited in the amended claim 1. Specifically, in the paragraph [0056] and Fig. 6 of Kobayashi, it disclosed that the heater layer 41 is connected to the drain electrode 46d through a contact hole provided in the insulating layer 36c. The heater layer 41 is connected to the GND electrode 44 through a contact hole provided through the insulating layers 36c, 36b, 36a. According to FIG. 2 and claim 20 of the as-filed specification, with the claimed the switch element and the heater are disposed on two opposite surfaces of one of the two substrates, the switch element is coupled to the heater through the conductive element disposed on a side surface of the substrate. Accordingly, a PHOSITA fail to expect the above technical feature from the disclosure of Kobayashi…”. Examiner respectfully disagrees. 
First, the terms of “coupled to” and “on” are broad. As stated in the paragraphs [0012-0013] of the instant application, for the examination purposes, examiner has interpreted that when an element is referred to as being "on" another element, it can be directly on the other element or indirectly on the other element with one or more intervening elements therebetween; and when an element is referred to as being "coupled to" another element, it can be directly physically/electrically connected to the other element or indirectly physically/electrically connected to the other element with one or more intervening elements therebetween. 
Second, the language of the claims is treated as the “metes and bounds” of the subject matter for which protection is being sought. The claim limitation of “the switch element and the heater are disposed on two opposite surfaces of one of the two substrates and the switch element is coupled to the heater through a conductive element disposed on a side surface of the one of the substrates” is not equal to or examined as “the switch element is disposed directly on one of two opposite surfaces of one of the two substrates, the heater is disposed directly on the other one of the two opposite surfaces of the one of the two substrates, and the switch element is electrically connected to the heater through a conductive element disposed directly on an outer side surface of the one of the substrates” (examiner notes: the originally filed specification and drawings does not describe or show that “the switch element is disposed directly on one of two opposite surfaces of one of the two substrates, the heater is disposed directly on the other one of the two opposite surfaces of the one of the two substrates, and the switch element is electrically connected to the heater through a conductive element disposed directly on an outer side surface of the one of the substrates”). And, the claim limitation of “two substrates” is not equal to or examined as “two substrates, each being a hard substrate or a flexible substrate, wherein the material of the hard substrate is glass, quartz, or a combination of glass and quartz, and the flexible substrate is a single-layer structure of one of polyimide (PI), polyethylene terephthalate (PET), or a stack or mixture of PI and PET”.
Therefore, as stated in the rejection of claim 1 below, Kobayashi teaches that two substrates (11 and 36c in Fig. 6), disposed opposite to each other (Fig. 1 and 6); the switch element (the TFT 46 in Fig. 5-7 and 10, Page 9) and the heater (the heater 41 in Fig. 2, 5-7 and 10, Page 9) are disposed on two opposite surfaces (46 and 41 are disposed on two opposite surfaces of 36c in Fig. 6) of one of the two substrates (36c in Fig. 6) and the switch element (the TFT 46 in Fig. 5-7 and 10, Page 9) is coupled to (Fig. 6) the heater (the heater 41 in Fig. 2, 5-7 and 10, Page 9) through a conductive element (the conductive element within the through hole between 46d and 41 in Fig. 6) disposed on (the conductive element within the through hole between 46d and 41 is disposed directly on the inner side surface of the through hole of 36c and indirectly on the outer side surface of the 36c ) a side surface (the inner side surface of 36c in Fig. 6) of the one of the two substrates (36c in Fig. 6).
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 10, " the one of the substrates " should read - - of the one of the two substrates - -
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-12, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP2007309970A) in view of Ku (US 2008/0143902).
Regarding claim 1, Kobayashi teaches a liquid crystal device (Fig. 1-2, 5-8 and Fig. 10, Page 5-13 of English Translation of JP2007309970A), comprising: 
two substrates (11 and 36c in Fig. 6), disposed opposite to each other (Fig. 1 and 6); 
a liquid crystal layer (the layer of the liquid crystals 62 in Fig. 1 and 6), disposed between the two substrates (11 and 36c in Fig. 6); and 
a plurality of heating units (the units corresponding to 46 and 41 in Fig. 5-7 and 10, Page 9), disposed on at least one of the two substrates (11 and 36c in Fig. 6), wherein each of the heating units (the units corresponding to 46 and 41 in Fig. 5-7 and 10, Page 9) comprises: 
a heater (the heater 41 in Fig. 2, 5-7 and 10, Page 9); and 
a switch element (the TFT 46 in Fig. 5-7 and 10, Page 9), coupled to the heater (the heater 41 in Fig. 2, 5-7 and 10, Page 9);
wherein the switch element (the TFT 46 in Fig. 5-7 and 10, Page 9) and the heater (the heater 41 in Fig. 2, 5-7 and 10, Page 9) are disposed on two opposite surfaces (46 and 41 are disposed on two opposite surfaces of 36c in Fig. 6) of one of the two substrates (36c in Fig. 6) and the switch element (the TFT 46 in Fig. 5-7 and 10, Page 9) is coupled to (Fig. 6) the heater (the heater 41 in Fig. 2, 5-7 and 10, Page 9) through a conductive element (the conductive element within the through hole between 46d and 41 in Fig. 6) disposed on (the conductive element within the through hole between 46d and 41 is disposed directly on the inner side surface of the through hole of 36c and indirectly on the outer side surface of the 36c ) a side surface (the inner side surface of 36c in Fig. 6) of the one of the two substrates (36c in Fig. 6),
a plurality of voltage input lines (the data lines 43 or 28 in Fig. 5-7 and 10); 
an voltage output line (the line corresponding to common electrode 18 or the GND electrode 44 in Fig. 5-7 and 10), and one of the plurality of heating units (the units corresponding to 46 and 41 in Fig. 5-7 and 10, Page 9) being coupled to (Fig. 5-7 and 10) one of the plurality of voltage input lines (the data lines 43 or 28 in Fig. 5-7 and 10) and the voltage output line (the line corresponding to common electrode 18 or the GND electrode 44 in Fig. 5-7 and 10);
a voltage input pad (an inherently pad/terminal in Fig. 1 and 17, which is electrically connected to at least one of the data lines 43 or 28 in Fig. 5-7 and 10), coupled to (Fig. 1 and 17, since all the components of the liquid crystal device 1 are combined together to form the liquid crystal device 1, all the components of the liquid crystal device 1 are coupled to each other) the plurality of voltage input lines (the data lines 43 or 28 in Fig. 5-7 and 10); and 
a voltage output pad (an inherently pad/terminal in Fig. 1 and 17, which is electrically connected to the line corresponding to common electrode 18 or the GND electrode 44 in Fig. 5-7 and 10), coupled to the voltage output line (the line corresponding to common electrode 18 or the GND electrode 44 in Fig. 5-7 and 10).
Kobayashi teaches that one of the plurality of heating units (the units corresponding to 46 and 41 in Fig. 5-7 and 10, Page 9) being coupled to (Fig. 5-7 and 10) one of a plurality of pixel units (the units corresponding to 22 and 24 in Fig. 5-7 and 10, Page 9). Kobayashi does not teach that the voltage output line comprises a plurality of voltage output lines, the plurality of voltage input lines and the plurality of voltage output lines being arranged in parallel and alternately, and one of the plurality of heating units being coupled to one of the plurality of voltage input lines and one of the plurality of voltage output lines; and the voltage output pad is coupled to the plurality of voltage output lines.
Ku teaches that a voltage output line (the line corresponding to the common line 204 and/or the common electrode layer 212 in Fig. 1-2, [0018-0019]) comprises a plurality of voltage output lines (204 in Fig. 1-2, [0019]), a plurality of voltage input lines (the data line 202 in Fig. 1, [0019]) and the plurality of voltage output lines (the line corresponding to the common line 204 and/or the common electrode layer 212 in Fig. 1-2, [0018-0019]) being arranged in parallel and alternately (Fig. 1, [0019]), and one of a plurality of pixel units (Fig. 1-2) coupled to one of the plurality of voltage input lines (the data line 202 in Fig. 1, [0019]) and one of the plurality of voltage output lines (the line corresponding to the common line 204 and/or the common electrode layer 212 in Fig. 1-2, [0018-0019]); and the voltage output pad (inherent pad/terminal electrical connected to the common line 204 and/or the common electrode layer 212 in Fig. 1-2, [0018-0019]) is coupled to the plurality of voltage output lines (the line corresponding to the common line 204 and/or the common electrode layer 212 in Fig. 1-2, [0018-0019]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ku for the system of Kobayashi such that in the system of Kobayashi, the voltage output line comprises a plurality of voltage output lines, the plurality of voltage input lines and the plurality of voltage output lines being arranged in parallel and alternately, and one of the plurality of heating units being coupled to one of the plurality of voltage input lines and one of the plurality of voltage output lines; and the voltage output pad is coupled to the plurality of voltage output lines. The motivation is that the common voltage can be reliably maintained at a constant value, any flicker phenomena can be suppressed or even eliminated (Ku, [0027]).

Regarding claims 2, 4-5, 7-12, 14-15 and 17-19, Kobayashi also teaches the following elements:
(Claim 2) each of the plurality of heating units (the units corresponding to 46 and 41 in Fig. 5-7 and 10, Page 9) is driven independently (each 41 is driven by the TFT 46 in Fig. 5-7 and 10). 
(Claim 4) the heater (the heater 41 in Fig. 2, 5-7 and 10, Page 9) is coupled to (Fig. 1 and 17, since all the components of the liquid crystal device 1 are combined together to form the liquid crystal device 1, all the components of the liquid crystal device 1 are coupled to each other) the voltage input pad (an inherently pad/terminal in Fig. 1 and 17, which is electrically connected to at least one of the data lines 43 or 28 in Fig. 5-7 and 10) and the voltage output pad (an inherently pad/terminal in Fig. 1 and 17, which is electrically connected to the line corresponding to common electrode 18 or the GND electrode 44 in Fig. 5-7 and 10).
(Claim 5) the switch element (the TFT 46 in Fig. 5-7 and 10, Page 9) comprises a first end (the end of 46 corresponding to the gate lines 45 in Fig. 5, 7 and 10), a second end (the end of 46 corresponding to the feed lines 43 in Fig. 5, 7 and 10), and a third end (the end of 46 corresponding to the heater 41 in Fig. 5, 7 and 10), the first end (the end of 46 corresponding to 45 in Fig. 5, 7 and 10) is configured to receive a control signal (the signal from the gate lines 45 in Fig. 5, 7 and 10), the second end (the end of 46 corresponding to the feed lines 43 in Fig. 5, 7 and 10) is coupled to (Fig. 1 and 17) the voltage input pad (an inherently pad/terminal in Fig. 1 and 17, which is electrically connected to at least one of the data lines 43 or 28 in Fig. 5-7 and 10), and heater (the heater 41 in Fig. 2, 5-7 and 10, Page 9) is coupled to (Fig. 1 and 17) the third end (the end of 46 corresponding to the heater 41 in Fig. 5, 7 and 10) and the voltage output pad (an inherently pad/terminal in Fig. 1 and 17, which is electrically connected to the line corresponding to common electrode 18 or the GND electrode 44 in Fig. 5-7 and 10)
(Claim 7) a plurality of working units (the units corresponding to 22 and 24 in Fig. 5-7 and 10, Page 9), and each of the plurality of heating units (the units corresponding to 22 and 24 in Fig. 5-7 and 10, Page 9) being adjacent to (Fig. 5-7 and 10) at least one of the plurality of working units (the units corresponding to 46 and 41 in Fig. 5-7 and 10, Page 9). 
(Claim 8) each of the plurality of working units (the units corresponding to 22 and 24 in Fig. 5-7 and 10, Page 9) comprises two electrodes (the pixel electrode 24 and the common electrode 18 in Fig. 5-7 and 10) respectively disposed on the two substrates (Fig. 5-7 and 10), and the liquid crystal layer (the layer of the liquid crystals 62 in Fig. 6) is sandwiched between (Fig. 6) the two electrodes (the pixel electrode 24 and the common electrode 18 in Fig. 5-7 and 10).
(Claim 9) a number of the plurality of heating units (the units corresponding to 46 and 41 in Fig. 5-7 and 10, Page 9) and a number of the plurality of working units (the units corresponding to 22 and 24 in Fig. 5-7 and 10, Page 9) are the same (Fig. 2, 5-7, page 13, lines 5-6).
(Claim 10) a number of the plurality of heating units (the units corresponding to 46 and 41 in Fig. 5-7 and 10, Page 9) and a number of the plurality of working units (the units corresponding to 22 and 24 in Fig. 5-7 and 10, Page 9) are different (Fig. 10, Page 13).
(Claim 11) one of the plurality of heating units (the units corresponding to 46 and 41 in Fig. 5-7 and 10, Page 9) overlaps (Fig. 5-7 and 10) the at least one of plurality of the working units (the units corresponding to 22 and 24 in Fig. 5-7 and 10, Page 9).
(Claim 12) the liquid crystal device (Fig. 1-2, 5-8 and Fig. 10, Page 5-13) is a liquid crystal display device (Fig. 1-2, 5-8 and Fig. 10, Abs, Page 1).
(Claim 14) a sealant (61 in Fig. 1, Page 5, Page 9, lines 1-4) disposed between the two substrates (Fig. 1, 5-7 and 10) and surrounding the liquid crystal layer (the layer of the liquid crystals 62 in Fig. 1 and 6).
(Claim 15) the plurality of heating units (the units corresponding to 46 and 41 in Fig. 5-7 and 10, Page 9) are disposed on a surface (Fig. 6) of one of the two substrates (the substrates below and above the liquid crystals 62 in Fig. 1, 5-7 and 10) close to the liquid crystal layer (the layer of the liquid crystals 62 in Fig. 1 and 6).
(Claim 17) a distribution of the plurality of heating units (the units corresponding to 46 and 41 in Fig. 5-7 and 10, Page 9) is more densely (Fig. 1-2, 5-7 and 10) distributed in a region of the liquid crystal device (the region of the center display subpixels 6 as shown in Fig. 2, 5, 7 and 10) and more loosely (Fig. 1-2, 5-7 and 10) distributed in another region (the region including both the edge display subpixels 3 and the area of 61 in Fig. 1).
(Claim 18) the plurality of heating units (the units corresponding to 46 and 41 in Fig. 5-7 and 10, Page 9) are disposed at equal spacing (Fig. 2, Fig. 5, 7 and 10).
(Claim 19) the heater (the heater 41 in Fig. 2, 5-7 and 10, Page 9) comprises an electric heating wire, an electric heating sheet, or an electric heating plate (Fig. 2, 5-7 and 10).

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0146248) in view of Kobayashi (JP2007309970A) and Ku (US 2008/0143902).
Regarding claim 1, Wang teaches a liquid crystal device (Fig. 1a-2, [0034-0050]), comprising: 
two substrates (the substrates below and above the liquid crystal layer 015 in Fig. 1b and 2, [0040]), disposed opposite to each other (Fig. 1b and 2); 
a liquid crystal layer (the liquid crystal layer 015 in Fig. 1b and 2, [0040]), disposed between the two substrates (the substrates below and above the liquid crystal layer 015 in Fig. 1b and 2, [0040]).
Wang does not teach a plurality of heating units, disposed on at least one of the two substrates, wherein each of the heating units comprises: a heater; and a switch element, coupled to the heater, wherein the switch element and the heater are disposed on two opposite surfaces of one of the two substrates and the switch element is coupled to the heater through a conductive element disposed on a side surface of the one of the substrates, a plurality of voltage input lines; a plurality of voltage output lines, the plurality of voltage input lines and the plurality of voltage output lines being arranged in parallel and alternately, and one of the plurality of heating units being coupled to one of the plurality of voltage input lines and one of the plurality of voltage output lines; a voltage input pad, coupled to the plurality of voltage input lines; and a voltage output pad, coupled to the plurality of voltage output lines.
Kobayashi teaches that two substrates (11 and 36c in Fig. 6), disposed opposite to each other (Fig. 1 and 6); a plurality of heating units (the units corresponding to 46 and 41 in Fig. 5-7 and 10, Page 9), disposed on at least one of the two substrates (11 and 36c in Fig. 6), wherein each of the heating units (the units corresponding to 46 and 41 in Fig. 5-7 and 10, Page 9) comprises: a heater (the heater 41 in Fig. 2, 5-7 and 10, Page 9); and a switch element (the TFT 46 in Fig. 5-7 and 10, Page 9), coupled to the heater (the heater 41 in Fig. 2, 5-7 and 10, Page 9); wherein the switch element (the TFT 46 in Fig. 5-7 and 10, Page 9) and the heater (the heater 41 in Fig. 2, 5-7 and 10, Page 9) are disposed on two opposite surfaces (46 and 41 are disposed on two opposite surfaces of 36c in Fig. 6) of one of the two substrates (36c in Fig. 6) and the switch element (the TFT 46 in Fig. 5-7 and 10, Page 9) is coupled to (Fig. 6) the heater (the heater 41 in Fig. 2, 5-7 and 10, Page 9) through a conductive element (the conductive element within the through hole between 46d and 41 in Fig. 6) disposed on (the conductive element within the through hole between 46d and 41 is disposed directly on the inner side surface of the through hole of 36c and indirectly on the outer side surface of the 36c ) a side surface (the inner side surface of 36c in Fig. 6) of the one of the two substrates (36c in Fig. 6), a plurality of voltage input lines (the data lines 43 or 28 in Fig. 5-7 and 10); an voltage output line (the line corresponding to common electrode 18 or the GND electrode 44 in Fig. 5-7 and 10), and one of the plurality of heating units (the units corresponding to 46 and 41 in Fig. 5-7 and 10, Page 9) being coupled to (Fig. 5-7 and 10) one of the plurality of voltage input lines (the data lines 43 or 28 in Fig. 5-7 and 10) and the voltage output line (the line corresponding to common electrode 18 or the GND electrode 44 in Fig. 5-7 and 10); a voltage input pad (an inherently pad/terminal in Fig. 1 and 17, which is electrically connected to at least one of the data lines 43 or 28 in Fig. 5-7 and 10), coupled to (Fig. 1 and 17, since all the components of the liquid crystal device 1 are combined together to form the liquid crystal device 1, all the components of the liquid crystal device 1 are coupled to each other) the plurality of voltage input lines (the data lines 43 or 28 in Fig. 5-7 and 10); and a voltage output pad (an inherently pad/terminal in Fig. 1 and 17, which is electrically connected to the line corresponding to common electrode 18 or the GND electrode 44 in Fig. 5-7 and 10), coupled to (Fig. 1 and 17) the plurality of voltage input lines (the data lines 43 or 28 in Fig. 5-7 and 10), coupled to the voltage output line (the line corresponding to common electrode 18 or the GND electrode 44 in Fig. 5-7 and 10).
Ku teaches that a voltage output line (the line corresponding to the common line 204 and/or the common electrode layer 212 in Fig. 1-2, [0018-0019]) comprises a plurality of voltage output lines (204 in Fig. 1-2, [0019]), a plurality of voltage input lines (the data line 202 in Fig. 1, [0019]) and the plurality of voltage output lines (the line corresponding to the common line 204 and/or the common electrode layer 212 in Fig. 1-2, [0018-0019]) being arranged in parallel and alternately (Fig. 1, [0019]), and one of a plurality of pixel units (Fig. 1-2) coupled to one of the plurality of voltage input lines (the data line 202 in Fig. 1, [0019]) and one of the plurality of voltage output lines (the line corresponding to the common line 204 and/or the common electrode layer 212 in Fig. 1-2, [0018-0019]); and the voltage output pad (inherent pad/terminal electrical connected to the common line 204 and/or the common electrode layer 212 in Fig. 1-2, [0018-0019]) is coupled to the plurality of voltage output lines (the line corresponding to the common line 204 and/or the common electrode layer 212 in Fig. 1-2, [0018-0019]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kobayashi and Ku for the system of Wang such that in the system of Wang, a plurality of heating units, disposed on at least one of the two substrates, wherein each of the heating units comprises: a heater; and a switch element, coupled to the heater, wherein the switch element and the heater are disposed on two opposite surfaces of one of the two substrates and the switch element is coupled to the heater through a conductive element disposed on a side surface of the one of the substrates, a plurality of voltage input lines; a plurality of voltage output lines, the plurality of voltage input lines and the plurality of voltage output lines being arranged in parallel and alternately, and one of the plurality of heating units being coupled to one of the plurality of voltage input lines and one of the plurality of voltage output lines; a voltage input pad, coupled to the plurality of voltage input lines; and a voltage output pad, coupled to the plurality of voltage output lines. The motivation is to obtain electronic devices that can be possible to realize high-speed response, regardless of the use environment, to maintain a good quality (Kobayashi, Page 5, paragraph 6); and the common voltage can be reliably maintained at a constant value, any flicker phenomena can be suppressed or even eliminated (Ku, [0027]).
Regarding claim 13, Wang also teaches the liquid crystal device (Fig. 1a-2, [0034-0050], Abs) is an electromagnetic wave adjustment device (Abs, [0034, 0036, 0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871